812 P.2d 14 (1991)
STATE of Oregon, Respondent,
v.
Haywood Oliver BUSBY, Appellant.
84-08-1789; CA A63295.
Court of Appeals of Oregon.
Argued and Submitted January 30, 1991.
Decided May 22, 1991.
Sally L. Avera, Public Defender, Salem, argued the cause and filed the brief for appellant.
Michael C. Livingston, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
PER CURIAM.
Defendant appeals an order revoking his probation and sentencing him to five years imprisonment. He contends that his decision to proceed without counsel was not an informed decision. The state concedes that the record does not show that defendant was advised of the nature of the allegations in the probation revocation hearing, the consequences of a revocation or the consequences and pitfalls of representing himself.
Defendant was entitled under Article I, section 11, of the Oregon Constitution and the Sixth Amendment to the United States Constitution to be represented by counsel. State ex rel. Russell v. Jones, 293 Or. 312, 647 P.2d 904 (1982). In order to decide whether to waive his right to counsel, he had to be appropriately advised. State v. Boswell, 92 Or. App. 652, 760 P.2d 276 (1988); State v. Verna, 9 Or. App. 620, 498 P.2d 793 (1972). The state concedes that he was not properly advised and we conclude that his waiver of counsel was not valid.
Reversed and remanded for a new hearing.